internal_revenue_service department di index number washington dc person to contact telephone number refer reply to cc dom corp 3-plr-1 ate date acquiring acquiring trust target target trust state a x date date date date date date b30 plr-102724-99 this letter responds to your request dated date for rulings as to the federal_income_tax consequences of a completed transaction additional information was submitted in letters dated date date date date date date date date date date and date the information submitted is summarized below acquiring trust is a business_trust organized under the laws of state a and registered under the investment_company act of the act as an open-end management investment_company acquiring is an open-end management investment_company which is one of a series of funds of acquiring trust acquiring is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 of the internal_revenue_code the code and has elected to be taxed as a regulated_investment_company ric under sec_851 through acquiring is a money market fund subject_to the provisions of rule a -7 of the act acquiring’s investment objective is to provide high current income with liquidity and stability of principal by investing exclusively in u s treasury bills notes bonds and other u s obligations issued or guaranteed by the u s treasury acquiring also engages in securities_lending acquiring files its federal_income_tax returns on a date taxable_year and reports its income under the accrual_method of accounting target trust is a business_trust organized under the laws of state a and registered under the act as an open-end management investment_company target was an open-end management investment_company which was one of a series of funds of target trust target was treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 and had elected to be taxed as a ric under sec_851 through target had operated as a money market fund subject_to the provisions of rule a -7 of the act target's investment objective was to preserve principal value and maintain a high degree of liquidity while providing current income by investing exclusively in obligations issued by the u s treasury and in repurchase agreements involving such obligations target filed its federal_income_tax returns on a date taxable_year and reported its income under the accrual_method of accounting acquiring and target entered into an agreement and plan_of_reorganization for what were represented to be valid business reasons pursuant to the agreement the following steps were taken on date plr-102724-99 acquiring acquired all of the properties and assets of target solely in exchange for acquiring voting_stock including fractional shares and the assumption of all of the liabilities of target target distributed all of the acquiring stock received in step to its shareholders in complete_liquidation step sec_1 and are hereinafter referred to as the transaction’ on date which was a few days prior to the transaction a shareholder of target holding x which is an amount greater than of the stock of target redeemed all of its interest in target pursuant to sec_22 of the act the redemption’ under sec_22 of the act each shareholder of an open-end management investment_company has the right to redeem any or all of its interest in the investment_company on any business_day of the year as such target was legally obligated to meet the redemption request by the shareholder the taxpayers have made the following representations in connection with the transaction described above a b c the fair_market_value of the voting_stock in acquiring received by each target shareholder was approximately equal to the fair_market_value of the target stock surrendered in exchange therefor the target shareholders received no consideration other than acquiring stock which may have included fractional shares in exchange for their target stock on the closing date of the transaction the closing date and at all times since the closing date there was not and there has not been any plan or intention by acquiring or any person related to acquiring as defined in sec_1_368-1 of the income_tax regulations to acquire or redeem any of the acquiring stock issued in the transaction either directly or through any transaction agreement or arrangement with any other person other than redemptions that acquiring as an open-end investment_company makes when its shares are presented to it for redemption pursuant to sec_22 of the act during the five-year period ending on the closing date neither target nor any person related to target as defined in sec_1_368-1 without regard to sec_1_368-1 will have directly or through any transaction agreement or arrangement with any other person i acquired target stock with consideration other than stock of acquiring or target except for a the redemption and b stock redeemed in the ordinary course of target's business as an open-end investment_company pursuant to sec_22 of the act or ii made distributions except for regular normal dividend distributions made by target in order to bir plr-102724-99 d e f comply with the requirements concerning the dollar_figure-per-share-net-asset-valuation convention under rule 2a-7 of the act preceding the transaction the amounts distributed in the redemption described in i a above do not exceed of the value without giving effect to such redemption of the proprietary interest in target on the date of the transaction prior to or in the transaction neither acquiring nor any person related to acquiring as defined in sec_1_368-1 will have acquired directly or through any transaction agreement or arrangement with any other person target stock with consideration other than acquiring stock acquiring acquired at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation a amounts paid_by target out of the assets of target to target shareholders in redemption of target stock other than redemptions that target as an open- end investment_company makes when its shares are presented to it for redemption pursuant to sec_22 of the act b amounts used by target to pay expenses of the transaction and c amounts used to effect all distributions except for regular normal dividend distributions made by target in order to comply with the requirements concerning the dollar_figure-per-share-net-asset-valuation convention under rule 2a-7 of the act preceding the transaction were included as assets of target held immediately prior to the transaction on the closing date and at all times since the closing date acquiring did not have and has not had any plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of its business as a series of an open-end investment_company target distributed the acquiring stock it received in the transaction to its shareholders as provided in the transaction documents the liabilities of target that were assumed by acquiring including the amount of liabilities if any to which the transferred assets were subject were incurred by target in the ordinary course of its business and were associated with the assets transferred to acquiring at all times following the transaction acquiring has continued and intends to continue the historic_business of target as an open-end investment_company that is a money market fund subject_to the provisions of rule 2a-7 of the act that invests in u s government-backed obligations bff plr-102724-99 k m n p acquiring target and the shareholders of taget paid their respective expenses if any incurred in connection with the transaction at the time of the transaction there was no intercorporate indebtedness existing between acquiring and target for federal_income_tax purposes target qualified as a ric and the provisions of sec_851 through applied to target for its taxable_year beginning date and continued to apply to it through the closing date for federal_income_tax purposes acquiring qualified as a ric on the closing date and continues to so qualify and the provisions of sec_851 through have applied to acquiring for its taxable_year beginning date and thereafter on the closing date acquiring did not own directly or indirectly nor did it own during the five years preceding the closing date directly or indirectly any target stock the fair_market_value of the assets transferred to acquiring by target equaled or exceeded the sum of the liabilities that were assumed by acquiring plus the amount of liabilities if any to which the transferred assets were subject on the closing date target was not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 amounts used by target to meet redemptions that target makes when its shares are presented to it for redemption in the ordinary course of target’s business as an open-end investment_company pursuant to sec_22 of the act and amounts used to effect regular normal dividend distributions made by target in order to comply with the requirements concerning the dollar_figure-per-share-net-asset-valuation convention under rule 2a-7 of the act were paid out of target's own assets furthermore target did not incur any indebtedness in order to make such payments based solely on the information submitted and on the representations set forth above we hold as follows the acquisition by acquiring of substantially_all of the assets of target solely in exchange for acquiring stock and the assumption by acquiring of certain liabilities of target followed by the distribution by target of the acquiring stock and any retained assets to its shareholders in complete_liquidation constituted a reorganization within the meaning of sec_368 for purposes of this plr-102724-99 ruling substantially_all means at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by target immediately prior to the transaction acquiring and target were each a_party_to_a_reorganization within the meaning of sec_368 target recognized no gain_or_loss on the transfer of substantially_all of its assets to acquiring solely in exchange for acquiring stock and the assumption by acquiring of its liabilities or on the distribution of such acquiring stock to target shareholders sec_361 and c and a acquiring recognized no gain_or_loss on the receipt of substantially_all of target's assets solely in exchange for the acquiring stock sec_1032 the basis of the assets of target in the hands of acquiring was the same as the basis of those assets in the hands of target immediately prior to the transaction sec_362 acquiring’s holding_period for the assets received in the transaction includes the period during which those assets were held by target sec_1223 the target shareholders recognized no gain_or_loss on the receipt of acquiring stock solely in exchange for target stock sec_354 the basis of the acquiring stock received by target shareholders was the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by the target shareholders includes the period that the shareholders held the target stock surrendered in exchange therefor provided the target stock was held as a capital_asset on the date of the exchange sec_1223 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings specifically no opinion was requested and none is expressed about whether acquiring or target qualified and whether acquiring continues to so qualify as a ric that is taxable under subchapter_m part of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent bbs plr-102724-99 a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayers sincerely yours assistant chief_counsel corporate by michael j wilden michael j wilder assistant to the chief branch
